Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action
DETAILED ACTIONClaim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-6, 10-14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record MILBOURNE (US-PGPUB-NO:  US20170317322)(As to claim 1, MILBOURNE discloses):

    PNG
    media_image1.png
    675
    448
    media_image1.png
    Greyscale

and defining a second socket configured to receive the battery pack and engage the shared charging contacts with a second set of contacts on the battery pack [Para. 29, refer to: "guide", "battery pack", "contacts"].
(As to claim 2, MILBOURNE discloses):2.    The charging cradle of claim 1 [Para. 7, refer to: "cradle"], wherein the first set of MILBOURNE discloses):3.    The charging cradle of claim 2 [Para. 7, refer to: "cradle"], further comprising a first guide rail extending into the second socket from the first side surface [Para. 22, 34], for engaging with a channel in one of the side walls of the mobile device [Para. 7].(As to claim 4, MILBOURNE discloses):4.    The charging cradle of claim 2 [Para. 7, refer to: "cradle"], wherein the first set of guide surfaces further comprises a front guide surface extending from a forward edge of the shared base surface [Para. 22, 34].(As to claim 5, MILBOURNE discloses):5.    The charging cradle of claim 4 [Para. 7, refer to: "cradle"], wherein the front guide surface joins the first and second side surfaces [Para. 9, refer to: "guide", "surface"].(As to claim 6, MILBOURNE discloses):6.    The charging cradle of claim 2 [Para. 7, refer to: "cradle"], wherein the second set of guide surfaces comprises first and second outer side surfaces extending from respective shoulder surfaces defined at upper ends of the intermediate side MILBOURNE discloses):10.    A mobile device [Para. 7], comprising:a device housing containing a device battery [Para. 2, 3], the housing having: a front wall supporting a display [Para. 24, 26]; a rear wall opposite the front wall [Para. 33 refer to: "walls"]; opposing first and second side walls [Para. 34, refer to: "walls"; also, Para. 27, refer to: "second", "side"];and opposing upper and lower end walls [Para. 22, refer to: "upper", "terminal"]; a set of device contacts disposed on the lower end wall and electrically connected to the battery [Para. 7, refer to: "terminal", "electric", "connected"], configured to charge the battery via interchangeable engagement with (i) corresponding contacts of a charging cradle [Para. 7, refer to: "battery", "engagement", "contacts", "cradle"], and MILBOURNE discloses):11.    The mobile device of claim 10 [Para. 7], wherein the first and second channels each include [Para. 34]:a lower segment adjacent to the lower end wall [Para. 9, refer to: "end", "terminal"], configured to (i) permit passage of a corresponding one of the battery pack rails [Para. 8, refer to: "allow", "battery pack"], and (ii) engage with a corresponding one of the charging cradle rails to secure the mobile device to the charging cradle [Para. 33, refer to: "cradle", "rails"];and an upper segment extending from the lower segment toward the upper end wall [Para. 22, refer to: "extend", "terminal"], configured to engage with a corresponding MILBOURNE discloses):12.    The mobile device of claim 11 [Para. 7], wherein the upper segment of each of the channels comprises a retention bump configured to engage with a respective indentation on a corresponding one of the battery pack rails [Para. 22, refer to: "battery pack", "rails"].(As to claim 13, MILBOURNE discloses):13.    The mobile device of claim 10 [Para. 7], further comprising: a locating pit defined in the lower end wall [Para. 33, refer to: "positioned", "walls"], configured to interchangeably engage with (i) a battery pack location pin on a support surface of the battery pack, and (ii) a cradle location pin on a base surface of the charging cradle [Para. 33, refer to: "engage", "positioned", "cradle"].(As to claim 14, MILBOURNE discloses):14.    A battery pack for a mobile device [Para. 7], comprising:a battery pack housing containing a battery [the housing having: an inner wall [Para. 33 refer to: "walls"];an outer wall opposite the inner wall [Para. 10 refer to: "limit"];
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 7-9, 15-20.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.